Citation Nr: 1443373	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-40 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction in rating of retropatellar pain syndrome of the right knee, from 10 percent to 0 percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee RO.  The claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.


FINDINGS OF FACT

1.  An April 2004 rating decision granted service connection for retropatellar pain syndrome of both knees (with a 10 percent rating for each knee under Diagnostic Code (Code) 5299-5260), effective February 1, 2004.
 
2.  Following the Veteran's failure to report for a VA review examination in February 2009, by a rating decision in February 2009, the RO proposed to reduce from 10 to 0 percent the rating for each knee; the Veteran was notified of this decision in February 2009.
 
3.  A May 2009 rating decision implemented the reduction of the rating for each knee from 10 to 0 percent.

4.  A February 2011 rating decision reinstated the 10 percent rating for retropatellar pain syndrome of the left knee, effective August 1, 2009; the rating for the right knee was continued as 0 percent.

5.  The overall evidence does not show sustained improvement to the extent of demonstrating that the Veteran ceased to experience painful motion of the right knee.


CONCLUSION OF LAW

The RO's decision to reduce the rating for retropatellar pain syndrome of the right knee from 10 percent to 0 percent was not proper, and restoration of a 10 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes (Codes) 5299-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a 10 percent rating for the right knee), is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Prior to the rating reduction at issue, the Veteran was assigned a 10 percent rating for each knee for painful or limited motion (under Code 5299-5260).  Effective August 1, 2009, the rating for each knee was reduced from 10 to 0 percent.

The rating schedule provides for a 0 percent rating for limitation of flexion of the leg to 60 degrees, a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under Code 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes that it has reviewed all of the evidence of record, to include the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO proposed the reductions at issue by a rating decision in February 2009.  The May 2009 reduction action was issued more than 60 days thereafter, and after the Veteran was notified of his right to challenge the proposed reduction and afforded opportunity to present evidence and/or have a hearing (he later attended a hearing on the matter in July 2014). The reduction was made effective no sooner than permitted by regulation.  Based on the foregoing, the Board finds that the RO satisfied the requirement of allowing at least a 60-day period to expire before assigning the effective date of reduction.  38 C.F.R. § 3.105(e).  Nonetheless, the Board finds that based on the evidence of record, the reduction was not proper.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

An April 2004 rating decision granted the Veteran service connection for retropatellar pain syndrome of both knees, each rated 10 percent, effective February 1, 2004 (the date after the Veteran's retirement from service).  The 10 percent ratings were based on full range of motion with retropatellar crepitus, positive entrapment pain bilaterally, with positive grind of the right knee.  The rating decision noted that the assigned evaluations were not considered permanent and were subject to a future review examination.  A November 2005 rating decision continued the 10 percent ratings.

A review of the claims file reflects that the Veteran failed to report for a VA joints examination scheduled on February 12, 2009.  The RO proposed that the ratings for retropatellar pain syndrome of both knees be decreased to 0 percent, based on the Veteran's failure to report for a routine examination without good cause, and the lack of recent medical evidence showing the current level of the bilateral knee disabilities at that time.  The Veteran did not respond within 60 days of this decision.

The May 2009 rating decision on appeal reduced the Veteran's disability ratings for retropatellar pain syndrome of both knees from 10 percent to 0 percent, effective August 1, 2009.

In a June 2009 statement, the Veteran stated that he was working overseas in Afghanistan at the time of the missed examination in February 2009.  He requested that his case be reconsidered and that he be provided an opportunity to be examined at a later date, as he was to be returning to the United States near the end of the year.  He stated that he was still having issues with his knees.

In his January 2010 Notice of Disagreement, the Veteran again stated that he was working as a contractor in Afghanistan and was therefore unable to attend the scheduled VA examination.  He requested that a VA examination be scheduled in Winston-Salem the first week of May 2010.

In his September 2010 substantive appeal, the Veteran stated that he had been out of the country since 2004, working for United States contractors.  He stated that he was in Nashville during the original date he had requested for re-examination (May 2010) but he had been unable to leave Nashville due to flooding at that time.  He again requested that a VA examination be rescheduled.

On December 2010 VA examination, the Veteran reported that he wore braces on both knees which did not help him.  He had not had any surgery on either knee.  He reported that both knees give way but they do not lock or swell.  There was on history of subluxation or dislocation or inflammatory arthritis.  He took Motrin which offered relief with no side effects.  He did not use any ambulatory aids.  He could stand for 30 to 60 minutes; standing beyond 30 to 60 minutes, as well as going up and down steps, made his knees worse.  He had no problems with regular walking.  He reported flare-ups every other month but did not know what precipitated a flare.  The flares lasted for two to three weeks and were described as severe; he could not estimate range of motion loss during a flare.  He reported that his knees did not cause him any problems when there were no flare-ups; during flares, he had difficulty getting up from the toilet and from his couch.  He last worked in October 2010 as a prison guard, a job which he performed from August to October 2010; he reported pain with the walking and standing required but he did not miss any days.

On physical examination, range of motion of the right knee was 0 to 100 degrees with stiffness at the end range of flexion; extension range of motion was 0 to 0 degrees.  Range of motion of the left knee was 0 to 100 degrees with stiffness and pain at the end range of flexion; extension range of motion was 0 to 0 degrees.  There was no change with repetition with either knee.  There was a mild amount of crepitus in both knees but no swelling in either knee.  There was no increased warmth for either knee and no areas of palpable tenderness for either knee.  There was no evidence of ligamentous laxity.  McMurray's test was negative bilaterally.  Gait was normal.  X-rays showed slight medial narrowing in the left knee and questionable narrowing in the medial compartment of the right knee.  The impression was bilateral patellofemoral syndrome.

Based on these findings, a February 2011 rating decision reinstated the 10 percent rating for retropatellar pain syndrome of the left knee, effective August 1, 2009.  A supplemental statement of the case continued the noncompensable rating for retropatellar pain syndrome of the right knee.

At the July 2014 Travel Board hearing, the Veteran's representative noted that the December 2010 VA examination report indicated complaints of stiffness and pain in the left knee but only stiffness in the right knee.  The Veteran contended that he did have pain in the right knee at the time of examination.  He testified that his right knee had not improved; both knees gave him trouble when sitting down, getting up, doing squats, or when driving, especially the right knee.  He testified that switching pedals while driving caused an aching pain in his right knee.  He testified that on a bad day, it felt as though a hot nail were going through his knee cap.  He testified that both knees had gotten worse since 2004 and there was no improvement in the right knee in 2009.  He testified that on 2010 VA examination, both of his knees were in pain, which he reported to the examiner; he had purchased a knee brace that year but he did not wear it to the examination.  He testified that there were no outstanding treatment records from around the time of the rating reduction in 2009.

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected right knee disability.  See 38 C.F.R. §§ 4.3, 4.7.  Notably while the December 2010 VA examination, upon which the left knee's 10 percent rating was reinstated and the right knee's 10 percent rating was not, appears to show an absence of painful range of motion of the right knee, the Veteran's credible testimony describes his continuing to experience painful motion of both knees in functional situations.  Significantly, the Veteran's description of functional limitation of his right knee appears to be reasonably supported by the competent December 2010 VA examination, in which the only significant difference between the knees was that the examiner noted pain and stiffness at the end of range of motion of the left knee, but only stiffness at the end of motion of the right knee.  The 10 percent rating that was assigned for each knee contemplated painful range of motion, and the Board finds that the evidence in this case does not demonstrate a sustained improvement with cessation of the pain symptoms in the right knee.  Accordingly, restoration of the 10 percent rating for the right knee disability is warranted. 


ORDER

Restoration of a 10 percent rating for the Veteran's right knee disability is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


